TBS INTERNATIONAL PLC & SUBSIDIARIES                 EXHIBIT 10.8
 
 
COMMERZBANK
 
T E L E F A X
An/To Telefax Nr.+1-516-239-0147
 
Anzahl Seiten / Total number of Pages 2
 
An / To:
 
Von / From:
TBS International Limited
 
Commerzbank AG
Mr. Lawrence A Blatte
 
Global Shipping
Mr. Ferdinand V. Lepere
 
Martin Hugger / Carlo Glaeser
612 East Grassy Sprain Road
 
Ness 7 - 9
Yonkers, New York 10710
 
20457 Hamburg
United States of America
 
e-mail: martin.hugger@commerzbank.com
   
carlo.glaeser@commerzbank.com
           
Telefax-Nr.:
Tel.:
Datum/Date:
+49-40-36 83-4068
+49-40-36 83 - 4074/-4082
31.03.2010
If you receive this fax in error, illegible or not all pages please phone:
+49-40-3683 - 4066 or - 4067



Dear Fred and Larry,
 
We refer to the loan facility agreement dated May 28th, 2008 made between
yourselves as Borrowers and ourselves as Lenders in which we provide you with a
facility of up to USD 12.5 Mio. (the "Facility Agreement") to refinance the m.v.
“CARIBE MAIDEN”. Words and expressions defined in the Facility Agreement have
the same meaning when used in this letter.
 
By email dated March 18th, 2010 you have asked for our approval for a
continuation of the Waiver on a modified basis of the Terms & Conditions until
31st December 2011 whereby the same are governed through the Amendment No. 3 and
Waiver to Credit Agreement with BOA (Bingham Draft dated 29th March 2010) which
also forms the basis for our decision.
 
We are pleased to inform you about our consent to your request. We hereby
approve the following adjustment in relation to the Facility Agreement, subject
to (a) an equal treatment of all banks in relation to the Financial Covenants
(b) an equal treatment of all banks in relation to the Non-Financial Covenants,
including but not limited to loan prepayments, other than those which are being
used to achieve a 60% LtV (c) an all banks consent to the continuation of the
Waiver until 31st December 2011 and (d) the following conditions which sall
replace those outlined in clause 14.1 and 10.17 respectively of the Faciliaty
Agreement through December 31, 2011, which means that the existing Financial-
and LtV-Covenants will be waived through December 31st, 2011 (“Waiver Period”):
 
Ø
Maintenance at all times of Minimum Liquidity (unrestricted cash and cash
equivalents), tested monthly, of at least USD 15.0 Mio.

 
Ø
Maintenance on a quarterly basis for four (4)  consecutive quarters (starting
for the quarter ending 03/31/10) of minimum EBITDA* to Consolidated Interest
Charges** for such trailing period as set forth below:

 
3/31/2010
 
2.50:1.00
6/30/2010
 
3.00:1.00
9/30/2010
 
3.00:1.00 (no measurement after the fiscal quarter ending 09/30/10)

 
Ø
Maintenance of Minimum Consolidated Fixed Charge Coverage Ratio (tested
quarterly for a period of four (4) consecutive quarters, starting for the
quarter ending 12/31/10)

 
12/31/2010
 
1.10:1.00
3/31/2011
 
1.30:1.00
6/30/2011
 
1.50:1.00
9/30/2011
 
1.75:1.00 and thereafter

 
Ø
Maintenance of a Maximum Consolidated Leverage Ratio*** on a quarterly tested
basis for four (4) consecutive quarters (starting for the quarter ending
06/30/10)

 
6/30/2010
 
5.25:1.00
9/30/2010
 
3.75:1.00
12/31/2010
 
3.00:1.00 and thereafter

 
Ø
Maintenance of an oustanding Loan Amount of maximum 60% of the Market Value of
the Ship which applies not until and including 12/31/10 and is to be maintained
first on 01/01/11

 
Ø
Margin increase to 4.00% p.a. for the duration of the Waiver Period starting
04/01/10

 
Ø
Waiver fee of .05% flat on the oustanding loan amount of USD 3.5 Mio.

 

 
 * Consolidated EBITDA is as defined in the Bank of America Credit Agreement;
Consolidated Funded Indebtedness shall be calculated without the exclusion of
$150.0 Mio. for new vessel construction indebtedness
 
** excludes non-cash vessel or goodwill impairment charges, gain or loss on
vessel sales, costs incurred in connection with payoff of bank debt and interest
swap contracts, non-cash compensation, and cost incurred, not exceed $3.0 Mio.
for the corporate redomiciliation.
 
*** exclude non-cash write-offs of deferred financing costs and non cash charges
in the value of interest swap contracts.

 
Please confirm your acceptance of the waiver terms and conditions set out in
this letter by duly signing, dating and returning to us the enclosed duplicate.
As this agreement shall be for an extended period, we shall ask Watson Farley &
Williams for documentation in form of an amendment to the Loan Agreement.
 
Looking forward to hearing from you we remain with best regards
 
 
C O M M E R Z B A N K
 
 
Aktiengesellschaft
 
/s/ Martin Hugger                               
 
/s/ Carlo Glaeser                                               
(Martin Hugger)
 
(Carlo Glaeser)

 

 Accepted on behalf of the Borrower and the Guarantor
 
 
 
/s/ Ferdinand V, Lepere                          
 
New York March 31, 2010                              
Authorised Signatory
 
Place, Date

 
 
 